Citation Nr: 1045047	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-37 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for degenerative joint disease 
of the lumbar spine from March 1, 2008?

2.  What evaluation is warranted for degenerative joint disease 
of the right knee from March 1, 2008?

3.  What evaluation is warranted for tendonitis of the right 
shoulder from March 1, 2008?

4.  What evaluation is warranted for tendonitis of the right 
wrist from March 1, 2008?

5.  What evaluation is warranted for hemorrhoids from March 1, 
2008?

6.  What evaluation is warranted for gastroesophageal reflux 
disease (GERD) from March 1, 2008?



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1986 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The issues on appeal have since been transferred 
to the RO in Roanoke, Virginia.  

Initially, the Board notes that in November 2008, the Veteran was 
granted service connection for bilateral shin splints.  Since the 
rating decision, the Veteran has not submitted a notice of 
disagreement as to the disability evaluation assigned and the 
issue is accordingly not before the Board at this time.  


FINDINGS OF FACT

1.  Since March 1, 2008, the Veteran's degenerative joint disease 
of the lumbar spine has not been manifested by forward flexion 
less than 60 degrees or a combined range of motion less than 120 
degrees, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis, nor has the evidence 
shown objective evidence of an incapacitating episode lasting 
between two and four weeks within the past 12 months.

2.  Since March 1, 2008, the Veteran's degenerative joint disease 
of the right knee has not been manifested by flexion limited to 
45 degrees or extension limited to 10 degrees.

3.  Since March 1, 2008, the Veteran's tendonitis of the right 
shoulder has not been manifested by limitation of motion to the 
shoulder level.

4.  Since March 1, 2008, the Veteran's tendonitis of the right 
wrist has not been manifested by ankylosis, dorsiflexion less 
than 15 degrees or palmar flexion limited in line with the 
forearm.  

5.  Since March 1, 2008, the Veteran's hemorrhoids have not been 
manifested by persistent bleeding and with secondary anemia, or 
with fissures.

6.  Since March 1, 2008, the Veteran's gastroesophageal reflux 
disease has not been manifested by persistently recurrent 
epigastric distress with dysphagia and regurgitation, accompanied 
by substernal or arm or shoulder pain productive of considerable 
impairment to health.

CONCLUSIONS OF LAW

1.  Since March 1, 2008, the requirements for an initial 
evaluation in excess of 10 percent for degenerative joint disease 
of the lumbar spine since March 1, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5242 (2010).

2.  Since March 1, 2008, the requirements for an initial 
evaluation higher than 10 percent for degenerative joint disease 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261.

3.  Since March 1, 2008, the requirements for an initial 
evaluation higher than 10 percent for tendonitis of the right 
shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5024, 5201.

4.  Since March 1, 2008, the requirements for an initial 
evaluation higher than 10 percent for tendonitis of the right 
wrist, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5024, 5214, 5215, 5216.

5.  Since March 1, 2008, the requirements for an initial 
evaluation higher than 10 percent for hemorrhoids have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic 
Code 7336.

6.  Since March 1, 2008, the requirements for an initial 
evaluation higher than 10 percent for GERD have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7346


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.   VA has fulfilled its duty to assist the 
Veteran in obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  He was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no evidence 
of any VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating Claims-Laws and Regulations Generally

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, multiple 
(staged) ratings may be assigned for different periods of time 
during the pendency of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.
 
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. §§ 
4.10, 4.45. 

Of note, in this case, the Veteran's March 2008 VA examiner noted 
that she was unable to discuss DeLuca criteria without resorting 
to speculation.  Upon review of the examination report, however, 
the Board finds that while the examiner stated that she could not 
comment as to the DeLuca criteria, the examiner did in fact 
specifically note the limitations on the Veteran's ability to 
function to include during flare-ups.  In this regard, the Board 
notes that of particular importance is that the examination did 
in fact comport with DeLuca requirements.  That she failed to 
recognize these findings as the DeLuca requirements is of no 
substantive significance whatsoever.  
 
Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as a marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Degenerative Joint Disease of the Lumbar Spine-Laws and 
Regulations

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait; or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.

A 20 percent disability rating is warranted upon evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. 
§ 4.71a.

A 20 percent disability evaluation is also warranted where there 
is intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two but less than four weeks 
during the past 12 months.  

Note (1) provides that for purposes of evaluations under 
diagnostic code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.

The Veteran was granted service connection for degenerative joint 
disease of the lumbar spine with a 10 percent disability rating 
based on limitation of motion in June 2008.  The 10 percent 
disability rating was continued in a November 2008 rating 
decision.



Degenerative Joint Disease of the Lumbar Spine-Factual 
Background and Analysis

The Veteran was afforded a VA examination in March 2008 during 
which it was noted that he had recurrent flare-ups of low back 
pain.  The Veteran denied any radiation of low back pain or a 
history of urinary or bowel incontinence.  It was noted that the 
Veteran's low back pain was caused by prolonged standing, walking 
and bending and also occurred when sitting for long periods of 
time during the day.  Physical examination of the Veteran's low 
back revealed no postural abnormalities or fixed deformity such 
as kyphosis or scoliosis.  There was no muscle spasm or 
tenderness.  The lumbar spine showed forward flexion to 75 
degrees and extension to 30 degrees. Left and right lateral 
flexion was to 30 degrees and left and right rotation was to 40 
degrees.  It was noted that all movements were performed slowly 
and in a stiff manner with pain on extension.  There was no 
evidence of weakened movement against resistance.  X-rays of the 
lumbar spine were found to be normal and a diagnosis of 
degenerative joint disease of the lumbar spine was provided.  The 
Veteran denied history of incapacitating episodes causing him to 
be bedridden within the last year.

In this case, the Board finds that a disability rating in excess 
of 10 percent is not warranted.  While the evidence has shown 
flexion between 60 and 85 degrees (75 degrees of flexion being 
shown on examination), the evidence has not shown ankylosis, 
limitation of motion or incapacitating episodes which might 
warrant a higher rating.  The Board further notes that spine 
symptoms are to be rated with or without symptoms such as pain, 
stiffness or aching in the areas of the spine affected by 
residuals of injury or disease.  See 38 C.F.R. § 4.71a, 
Diagnostic codes 5235-5243.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's lumbar spine disorder is 
appropriately contemplated by the rating schedule.  Therefore, 
referral for consideration of an extraschedular evaluation is not 
warranted.  Id.

Degenerative Joint Disease of the Right Knee-Laws and 
Regulations

Procedurally, the Veteran was initially granted service 
connection with a 10 percent disability rating for his right knee 
disorder based on the Veteran's limitation of motion.  The 
applicable regulations are described below.
A noncompensable disability evaluation is warranted where there 
is leg flexion limited to 60 degrees, flexion limited to 45 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Leg extension limited to 5 degrees 
warrants a noncompensable evaluation and extension limited to 10 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent evaluation is warranted where 
flexion limited to 30 degrees or extension limited to 20 degrees 
is demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.
When evaluating a loss of range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  

VA General Counsel has held that separate ratings may be assigned 
in cases where a service-connected knee disability includes both 
a compensable limitation of flexion under Diagnostic Code 5260 
and a compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable under 
each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 
(2004).  The basis for the opinion is that the knee has separate 
planes of movement, each of which is potentially compensable.  
Id.
Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or instability and a 20 percent evaluation 
is assigned for moderate recurrent subluxation or instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.
Limitation of motion and instability of the knee are two, 
separate disabilities, and a Veteran may be rated separately for 
these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) 
(when a claimant has arthritis and is rated under instability of 
the knee, those two disabilities may be rated separately under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 
5257).
Degenerative Joint Disease of the Right Knee-Factual 
Background and Analysis

During the Veteran's March 2008 VA examination, the Veteran 
reported that he had had operations on his right knee in 1981, 
1982 and 1998.  He stated that flexion and extension did not 
usually cause problems but that side-to-side movements resulted 
in sharp pain.  He reported that he had not had any swelling of 
the knee recently but that infrequently his knee buckled when he 
climbed stairs.  

Physical examination revealed flexion deformity of 10 degrees of 
the right knee and active and passive flexion from 10 degrees to 
130 degrees.  Movements of the right knee were performed at 
normal speed without pain and there was no evidence of weakened 
movement against resistance.  Tests for instability were 
negative.  Reptitive motion of the right knee did not result in 
pain.  X-rays of the right knee were found to show degenerative 
changes.  

The Veteran asserts that he should be in receipt of a higher 
rating.  The Board finds, however, that a 10 percent disability 
rating is appropriate given the evidence shown.  A 10 percent 
rating was granted based on extension limited to 10 degrees and 
pain on motion and loss of function.  In this case, the evidence 
has not demonstrated flexion limited to 45 degrees or extension 
limited to 15 degrees nor has ankylosis, impairment, cartilage 
dislocation, impairment of the tibia and fibula or genu 
recurvatum been reported.  Accordingly, a 10 percent disability 
rating, but no higher, is appropriate for the Veteran's right 
knee disorder.  

Further, even when only considering the findings which show the 
most limitations of the Veteran's function, the Board finds that 
the Veteran's limitations of motion due to pain or weakness do 
not at any time warrant a higher rating.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995)

The rating criteria for the Veteran's service-connected right 
knee disability reasonably describe his disability level and 
symptomatology.  Because the disability picture is contemplated 
by the rating schedule, the assigned schedular evaluations are 
adequate, and referral for extraschedular evaluation is not 
required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  

Tendonitis of the Right Shoulder-Laws and Regulations

Disabilities of the shoulder and arm are rated under Diagnostic 
Codes 5200 through 5203.  A distinction is made between major 
(dominant) and minor upper extremities for rating purposes.  In 
the instant case, examination reports reflect the Veteran is 
right handed, which means his right shoulder is his major 
shoulder. 
 
Diagnostic codes 5200, 5202 and 5203 will not be discussed here 
as the Veteran has not demonstrated such pathology as ankylosis 
or impairment of the humerus, clavicle or scapula such that would 
merit consideration under these additional codes.  See 38 C.F.R. 
§ 4.71a.

Diagnostic Code 5201  provides that motion limited at the 
shoulder level warrants a 20 percent rating for either arm.  
Limitation of motion to midway between the side and shoulder 
level warrants a 30 percent rating for the major arm.  Limitation 
of motion to 25 degrees from the side warrants a 40 percent 
rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.   
 
Normal range of motion on both forward flexion (elevation) and 
abduction for the shoulder is 0 to 180 degrees, and 0 to 90 
degrees on internal and external rotation. See 38 C.F.R. § 4.71a, 
Plate I. 
Procedurally, the Veteran was granted service connection for 
right shoulder tendonitis with a noncompensable disability 
evaluation in a June 2008 rating decision.  The Veteran disagreed 
with the noncompensable disability rating and in a November 2008 
rating decision, the RO increased the Veteran's disability 
evaluation to 10 percent based on painful or limited motion of 
the joint.  
Tendonitis of the Right Shoulder-Factual Background and 
Analysis

During his March 2008 VA examination, the Veteran stated that he 
had experienced shoulder pain since 1993 which was located deep 
at the end of the shoulder joint.  The Veteran reported flare-ups 
which occurred on lifting the shoulder sideways and pain which 
occurred when he sat with his arm by his side.  The Veteran 
additionally stated that he was unable to lie on his right 
shoulder for extended periods of time.  

On physical examination, the shoulders were noted as symmetrical 
with no tenderness to palpitation of the right shoulder.  The 
shoulder showed active and passive flexion to 180 degrees, 
external rotation to 90 degrees and internal rotation to 45 
degrees.  Movements of the right shoulder were noted as performed 
slowly with some guarding at the end of abduction due to pain.  
There was no evidence of weakened movement against resistance.  
X-rays of the right shoulder were normal, a diagnosis of right 
shoulder tendonitis was provided.  

The Veteran contends that he is entitled to a rating in excess of 
10 percent.  Given the available evidence, the Board disagrees.

In order for the Veteran to receive a higher schedular rating 
based on limitation of motion, it must be shown that at the 
least, his arm is limited to movement to the shoulder level.  In 
this case, the Veteran's motion in the shoulder is within normal 
limits.  As noted, the Veteran's current disability rating is 
provided due entirely to the limitation of function consistent 
with the findings in DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.  The Board finds that the evidence has not 
shown findings sufficient to warrant a higher disability rating 
based on pain alone.  As the Veteran has not shown sufficient 
limitation of motion for a compensable rating and as a 10 percent 
rating is found to be appropriate for the limitation of the 
Veteran's function under the DeLuca criteria, the Veteran's 
request for a higher disability rating must be denied.  

Tendonitis of the Right Wrist

During his March 2008 VA examination, the Veteran stated that for 
the past nine years he had experienced pain on the medial aspect 
of the right wrist extending for a few inches above and the 
forearm down the hand on the medial aspect.  Flare-ups of pain 
were reported as occurring when riding a bicycle or playing 
tennis.  On physical examination, the right wrist showed active 
and passive dorsiflexion to 65 degrees, active and passive palmar 
flexion to 70 degrees, radial deviation to 25 degrees and ulnar 
deviation to 35 degrees.  Movements of the right wrist were noted 
as performed slowly with some guarding at the end of palmar 
flexion due to pain.  There was no evidence of weakened movement 
against resistance.  X-rays of the right wrist were reported as 
normal.  

In a June 2008 rating decision, the RO granted service connection 
for tendonitis of the right wrist with a noncompensable 
disability evaluation.  The Veteran disagreed with this finding 
and, in a November 2008 rating decision, the RO increased the 
Veteran's disability rating to 10 percent noting that this 
evaluation was based on the Veteran's painful or limited motion.  

Under diagnostic code 5215, a 10 percent rating is warranted 
where palmar flexion of the minor wrist is limited in line with 
the forearm or where dorsiflexion is less than 15 degrees.  This 
is the maximum scheduler rating for limitation of wrist motion 
available under this diagnostic code.  38 C.F.R. § 4.71a, DC 
5215.  A higher rating under DC 5214 requires evidence of 
ankylosis.

The Board finds that a 10 percent disability rating is 
appropriate in this case.  The evidence has not demonstrated 
palmar flexion in line with the forearm or dorsifelxion less than 
15 degrees.  Further, regarding the DeLuca criteria, the Veteran 
is already in receipt of a 10 percent disability rating based on 
his pain and limited function due to his wrist disorder.  The 
Board finds that a 10 percent disability rating is an appropriate 
evaluation of the limitations on the Veteran's ability to 
function due to right wrist pain.  Accordingly, the Veteran's 
claim for a rating in excess of 10 percent for tendonitis of the 
right wrist is denied. 

Hemorrhoids-Laws and Regulations

External or internal hemorrhoids are rated 0 percent when they 
are mild or moderate.  A 10 percent rating requires large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 
percent rating requires hemorrhoids with persistent bleeding and 
secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic 
Code 7336.  

The Veteran's hemorrhoids are currently rated as 10 percent 
disabling, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.

Hemorrhoids- Factual Background and Analysis

In his March 2008 VA examination, the Veteran reported that he 
was diagnosed with hemorrhoids at age 18 and that he experienced 
intermittent bleeding with perianal itching.  The Veteran stated 
that he used over-the-counter ointments for itching which 
provided some relief.  Examination of the perianal region showed 
an external hemorrhoid.  No evidence of fecal leakage, discharge, 
bleeding, tenderness or excoriation was noted.  There was no 
finding of anemia due to hemorrhoids or of fissures.  

The Board finds that the evidence as a whole shows that the 
Veteran's symptoms exhibit no more than large or thrombotic 
irreducible hemorrhoids with redundant tissue, evidencing 
frequent recurrences.  Simply put, the evidence fails to show the 
persistent bleeding, anemia or fissures or approximate 
symptomology required for a higher rating.  Accordingly, a rating 
in excess of 10 percent under Diagnostic Code 7336 is 
unwarranted.  

In this case, the Board finds that the disability picture 
presented by the Veteran's hemorrhoids is appropriately 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted. 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).


Gastroesophageal Reflux Disease (GERD)-Laws and 
Regulations

GERD is not specifically listed in the rating schedule, however, 
when an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20.  In this 
case, the Veteran's symptoms for GERD are most closely analogous 
to those described in the rating criteria for hiatel hernia, 
under 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Veteran's 
disability evaluation is therefore considered under those rating 
criteria.  Id.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a 60 percent 
disability rating is warranted where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia or other symptom combinations productive of 
severe impairment of health.  

A 30 percent disability rating is warranted when persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder pain 
productive of considerable impairment to health is demonstrated.  
A 10 percent disability rating is warranted where two or more of 
the symptoms for the 30 percent evaluation of less severity are 
demonstrated.  

Presently, the Veteran is rated as 10 percent disabling for GERD 
based on a November 2008 rating decision.  

Gastroesophageal Reflux Disease (GERD)-Laws and 
Regulations

During his March 2008 VA examination, the Veteran stated that he 
had experienced GERD for four years.  He reported that he had 
heartburn which was unrelated to meals.  The Veteran denied being 
waken up at night due to heartburn.  He stated that his appetite 
was good, his weight was stable and that his bowel movements were 
normal most of the time with occasional constipation.  A 
diagnosis of gastroesophageal disease was provided by the 
examiner.  

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for his gastroesophageal reflux disease.  
Based on the evidence of record, however, the Veteran's claim for 
a higher rating must be denied.  Here, while he has stated that 
he experienced pyrosis (heartburn), the evidence does not 
demonstrate symptoms such as dysphagia and regurgitation 
accompanied by substernal, arm or shoulder pain which produced 
considerable impairment of health.  The Board notes that the 
Veteran experiences shoulder pain, this pain however is wholly 
unrelated to epigastric symptoms and therefore will not be 
considered in this disability evaluation.  Finally, there is no 
showing of vomiting, material weight loss and hematemesis or 
melena with moderate anemia and no showing of symptom 
combinations productive of a severe impairment of health.  
Accordingly, the Veteran's GERD is appropriately rated as 10 
percent disabling and the Veteran's claim for a higher rating 
must fail.

Finally, the Veteran's GERD is not shown to warrant an 
extraschedular evaluation as his symptoms are appropriately 
described by the schedular criteria.  Thun v. Shinseki, F.3d 1366 
(Fed. Cir. 2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine from March 1, 
2008, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee from March 1, 2008, 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
tendonitis of the right shoulder from March 1, 2008, is denied.

Entitlement to an initial rating in excess of 10 percent for 
tendonitis of the right wrist from March 1, 2008, is denied.

Entitlement to an initial rating in excess of 10 percent for 
hemorrhoids from March 1, 2008, is denied.

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) from March 1, 2008, is 
denied.




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


